Order entered on March 23, 1962 granting allowances to the committee and the special guardian, unanimously modified in the exercise of discretion to the extent of reducing the allowance to the committee to the sum of $590 and to the special guardian to the sum of $200, without costs. We conclude that some of the legal services rendered by the committee were not those ordinarily required of an attorney committee. We find, however, that in all the circumstances the amount fixed for such services is excessive and should he reduced to $500. In addition, he should be allowed the sum of $90 disbursed by him. The allowance of $400 to the special guardian is likewise excessive in the circumstances and should be reduced to $200. Concur■—Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.